35 U.S. 308
10 Pet. 308
9 L.Ed. 435
THE UNITED STATESv.BENJAMIN CHAIRES AND OTHERS.
January Term, 1836

APPEAL from the superior court for East Florida.
This case was submitted to the court by Mr Butler, attorney-general, for the United States; and by Mr White, for the appellees.
Mr Justice BALDWIN delivered the opinion of the Court.


1
This is an appeal from the decree of the judge of the superior court for the eastern district of Florida, confirming the claim of the appellee to twenty thousand acres of land, pursuant to the acts of congress for the adjustment of land claims in Florida. In the court below, the petition was in the form prescribed by law, presenting a proper case for the jurisdiction of the court. The claim of the petitioner was founded on an application to the governor of East Florida, made by Don Jose de la Moza Arredondo, for a grant of twenty thousand acres of land, in consideration of his services to the Spanish government; which was granted on the 20th of March 1817, at the place solicited, with a promise of a title in absolute property; and surveyed in one tract on the 14th of September 1819. The petitioners also allege that they claim the whole land by purchase from Arredondo. On an inspection of the record we are of opinion that the title of Arredondo was valid to all the land contained in the survey; and (without deciding on the claim of the petitioner as derived from him) that the claim of the petitioner to the same ought to be confirmed.


2
The decree of the court below is therefore affirmed.


3
This cause came on to be heard on the transcript of the record from the superior court for the district of East Florida, and was argued by counsel; on consideration whereof, it is ordered, adjudged and decreed by this court, that the decree of the said superior court for the district of East Florida in this cause be, and the same is hereby affirmed.